 1                                                            District Judge Robert S. Lasnik
                                                        Magistrate Judge Michelle L. Peterson
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8                         WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
11 KAYLEE SMITH, individually, and JOHN          CASE NO. 2:19-cv-00788
12 SMITH, individually and as Limited            JOINT STIPULATION AND
   Guardian Ad Litem for N.S., a minor,
13                                               ORDER EXTENDING PRETRIAL
                                                 DEADLINES
14                             Plaintiffs,
15                      v.                       Noted for Consideration on:
                                                 December 9, 2019
16 UNITED STATES OF AMERICA,
17                             Defendant.
18
19                                    JOINT STIPULATION
20
           COMES NOW the Plaintiffs, by and through counsel, Thaddeus P. Martin, and the
21
22 Defendant, United States of America, by and through its counsel, Brian T. Moran, United
23 States Attorney for the Western District of Washington, and Heather C. Costanzo, Assistant
24
   United States Attorney for said District, pursuant to Local Rule 10(g), and hereby jointly
25
26 stipulate and agree as follows:
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER                           UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                                      SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 1                                       (206) 553-7970
 1         The parties hereby jointly stipulate and agree to extend the pretrial deadlines as set forth
 2 in the Court’s October 7, 2019 Order Setting Pretrial Schedule (Dkt. 25), as set forth below:
 3
    Deadline                       Current Deadline                New Deadline
 4
    Plaintiffs’ reports of expert 12/2/19                          4/2/20
 5 witnesses      under    FRCP
    26(a)(2) due
 6
    Defendant’s reports of expert 12/17/19                         4/17/20
 7 witnesses      under    FRCP
    26(a)(2)
 8
    Rebuttal expert disclosure     1/6/20                          5/6/20
 9 All motions related to 1/20/20                                  5/20/20
10 discovery filed
    Discovery completion           2/11/20                         6/11/20
11 All dispositive motions and 3/13/20                             7/13/20
12 motions to exclude expert
    testimony
13
14 The purpose for the extension is to extend all pre-trial deadlines, in order to allow sufficient
15 time for discovery to take place in this Federal Tort Claims Act (“FTCA”) case.
16
           Plaintiffs filed the above-styled action on May 23, 2019 alleging that a Navy service
17
18 member caused the vehicle collision at issue in this suit. Dkt. 1. The United States served its
19 Answer on July 29, 2019. Dkt. 15. Per the Court’s August 16, 2019 Order (Dkt. 20), the
20
     parties exchanged Initial Disclosures by September 20, 2019. Counsel engaged in a Rule 26(f)
21
22 conference and submitted a Joint Status Report on September 26, 2019. Dkt. 23. Soon after,
23 Plaintiffs and the United States served discovery requests on October 16, 2019 and October
24
     17, 2019, respectively. However, both parties agreed to an extension until December 16, 2019
25
26 to serve responses, as Plaintiffs’ counsel has been in trial and required additional time and the
27 United States needed additional time in order to communicate with GSA regarding the
28

      JOINT STIPULATION AND [PROPOSED] ORDER                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      EXTENDING PRETRIAL DEADLINES                                            SEATTLE, WASHINGTON 98101
      Case No. 2:19-cv-00788-RSL-MLP- 2                                             (206) 553-7970
 1 government vehicle involved in the collision and to communicate with the Navy service
 2 member, who is out at sea, regarding information requested by Plaintiffs.
 3
        In an FTCA case such as this one, involving a motor vehicle collision in which a federal
 4
 5 employee was a driver, it typically takes at least 12 months from the filing of the Joint Status
 6 Report, if not longer, for a case to be ready for trial. Pursuant to Federal Rule of Civil
 7
   Procedure 26(d), discovery cannot be exchanged prior to the parties’ Rule 26(f) conference.
 8
 9 Prior to receiving discovery responses from a plaintiff, the United States is not in a position to
10 identify what possible expert witnesses it might need to retain. Further, in a case involving
11
   personal injuries such as this, the United States’ discovery requests seek a medical release
12
13 from the plaintiff so that the United States can obtain medical records. Once that release is
14 obtained, it typically takes on average about a month to two months at least, if not longer, to
15
   obtain medical records from providers. The time it takes to obtain the records often depends
16
17 upon the provider, the speed with which it responds, as well as whether it has outsourced its
18 medical records. It also is subject to a plaintiff timely supplying a medical release. Further,
19
   if a plaintiff does not agree to provide the release, then the records must be obtained via
20
21 subpoena, thus further adding to the timeline.
22         Access to a plaintiff’s medical records in an FTCA case is necessary to assess not only
23
     the extent of any injuries, but also what type of expert witnesses may be necessary and for
24
25 those records to be provided to any expert witness for review and assessment. Further, an
26 expert witness may determine that an exam of a plaintiff or additional discovery is necessary
27
   (this can also apply to a plaintiff’s expert witnesses as well). In addition, the scheduling of
28

      JOINT STIPULATION AND [PROPOSED] ORDER                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      EXTENDING PRETRIAL DEADLINES                                          SEATTLE, WASHINGTON 98101
      Case No. 2:19-cv-00788-RSL-MLP- 3                                           (206) 553-7970
 1 depositions, either of the plaintiffs, the driver of the government vehicle, or any other drivers
 2 or witnesses present at the scene of the accident, may need to take place, as well as depositions
 3
   of expert witnesses. Scheduling those depositions depends upon the availability of the
 4
 5 witnesses and counsel. Further, depending upon information provided in discovery or during
 6 depositions, additional discovery requests or depositions could be needed. Finally, all of this
 7
   assumes there are no discovery disputes, which would further affect the time needed for
 8
 9 discovery. Moreover, this case involves two plaintiffs who are both alleging injuries and thus
10 involves the medical records and the alleged injuries of two individuals and twice the
11
   necessary assessments and review.
12
13         The current pretrial schedule requires that discovery be completed within four months
14 from the issuance of the Order Setting Pretrial Schedule, with expert disclosures due this
15
   month, two months after the issuance of the Order. Dkt. 25. For the reasons set forth above,
16
17 this will be a difficult, if not impossible, feat. At this time, the United States has not yet
18 received discovery responses from Plaintiffs, including any medical releases, and thus does
19
   not even yet have any medical records in order to assess further discovery and deposition
20
21 needs. In addition, the Navy service member that was the driver of the government vehicle
22 during the collision that is at issue in this case is currently at sea and the United States does
23
   not know when she will return, as information regarding the ship’s movements cannot be
24
25 provided to the U.S. Attorney’s Office. Thus, the United States’ ability to communicate with
26 its driver regarding the circumstances of the accident is hindered, which affects its ability to
27
   fully prepare its case.
28

     JOINT STIPULATION AND [PROPOSED] ORDER                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                                           SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 4                                            (206) 553-7970
 1         The parties are cognizant of and committed to adhering to the Court’s schedule and
 2 moving this case to resolution quickly. However, as the case involves personal injuries,
 3
   medical records, and most likely expert witnesses, additional time for the pretrial schedule is
 4
 5 needed. Accordingly, the parties hereby stipulate and agree to extend the pretrial deadlines
 6 set forth in the October 7, 2019 Order Setting Pretrial Schedule (Dkt. 25) as set forth above.
 7
   //
 8 //
 9 //
   //
10 //
11 //
   //
12 //
13 //
   //
14 //
15 //
   //
16 //
17 //
   //
18 //
19 //
   //
20 //
21 //
   //
22 //
23 //
   //
24 //
25 //
   //
26 //
27 //
   //
28

     JOINT STIPULATION AND [PROPOSED] ORDER                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                                          SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 5                                           (206) 553-7970
 1        SO STIPULATED.
 2        Dated this 6th day of December, 2019
 3
 4                                               /s/ Thaddeus P. Martin
 5                                               THADDEUS P. MARTIN
                                                 WSBA#28175
 6                                               Law Offices of Thaddeus P. Martin
                                                 3015 Bridgeport Way W.
 7
                                                 University Place, Washington 98466
 8                                               Telephone: 253-682-3420
                                                 Email: thad@thadlaw.com
 9                                               Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER                   UNITED STATES ATTORNEY
                                                             700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                              SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 6                               (206) 553-7970
 1        SO STIPULATED.
 2        Dated this 6th day of December, 2019
 3
 4                                               BRIAN T. MORAN
                                                 United States Attorney
 5
 6                                               /s/ Heather C. Costanzo
                                                 HEATHER C. COSTANZO
 7                                               FL #37378
 8                                               Assistant United States Attorney
                                                 United States Attorney’s Office
 9                                               700 Stewart Street, Suite 5220
10                                               Seattle, Washington 98101-1271
                                                 Phone: 206-553-7970
11                                               Fax: 206-553-4073
12                                               E-mail: heather.costanzo@usdoj.gov
                                                 Attorney for Defendant United States
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                                        SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 7                                         (206) 553-7970
 1                                                 ORDER

 2
          IT IS SO ORDERED.
 3
 4              Dated this 9th day of December, 2019.
 5
 6
 7
                                                   A
 8                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTENDING PRETRIAL DEADLINES                                        SEATTLE, WASHINGTON 98101
     Case No. 2:19-cv-00788-RSL-MLP- 8                                         (206) 553-7970
